Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“fastening assembly” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1 is rejected under 35 U.S.C. 102(b) as being anticipated by Cheng (US 20100013922; IDS).    
Regarding claim 1, Cheng teaches (Figs. 1-4) an exchangeable illumination assembly (detachable cover 14 and assistant light module 30, para. 0030) for a vision system (surveillance camera 10) having a housing (body 12) that encloses optics (camera lens 21) and a sensor (optoelectronical module 20) receiving light from the optics (para. 0018) comprising: 
a cover (cover 14) having a light-transmissive face (Fig. 2, second glass piece of cover 14), the cover enclosing an illumination component (assistant light unit 32) having a plurality of lighting elements (para. 0020, light emitting diodes), the cover including a window through which light passes into the optics and the lighting elements arranged to direct light through the light-transmissive face at locations around the window (Fig. 2, light passing through circle window of cover 14 into camera lens 21 and light emitted from assistant light unit 32 through the circle window onto a captured object);
a fastening assembly (cover 14 is mounted by screwing into the opening of the body 12) that removably secures the cover to the housing; and 
a connector assembly (contact members 322) that removably interconnects processing circuitry that controls the lighting elements to the housing so that control signals and power from the housing are transmitted to the illumination assembly (para. 0020).

Claim 1 is rejected under 35 U.S.C. 102(b) as being anticipated by Yang (US 7821569; IDS).    
Regarding claim 1, Yang teaches (Figs. 1-5) an exchangeable illumination assembly (1) for a vision system (2, 3) having a housing that encloses optics and a sensor receiving light from the optics (Fig. 4) comprising: 
a cover (13, 15, 16) having a light-transmissive face (141), the cover enclosing an illumination component (122) having a plurality of lighting elements (Figs. 1, 3), the cover including a window (113) through which light passes into the optics and the lighting elements arranged to direct light through the light-transmissive face at locations around the window (Figs. 1, 3);
a fastening assembly (131) that removably secures the cover to the housing (Figs. 1-5); and 
a connector assembly (122) that removably interconnects processing circuitry that controls the lighting elements to the housing so that control signals and power from the housing are transmitted to the illumination assembly (Figs. 1, 2; col. 2, lines 49-65).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10498933. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instance Application
U.S. Patent No. 10498933
1. An exchangeable illumination assembly for a vision system having a housing that encloses optics and a sensor receiving light from the optics comprising: 
a cover having a light-transmissive face, the cover enclosing an illumination component having a plurality of lighting elements, the cover including a window through which light passes into the optics and the lighting elements arranged to direct light through the light-transmissive face at locations around the window; 












a fastening assembly that removably secures the cover to the housing; and 

a connector assembly that removably interconnects processing circuitry that controls the lighting elements to the housing so that control signals and power from the housing are transmitted to the illumination assembly.
 1. An exchangeable illumination assembly for a vision system having a housing that encloses optics and a sensor receiving light from the optics comprising: 
a cover having a light-transmissive face that defines a forward-facing exterior surface of the cover, the cover having therein an illumination component having a plurality of lighting elements, the cover including a window through which light passes into the optics and the lighting elements arranged to direct light through the light-transmissive face at locations around the window, wherein the illumination component is secured to the cover via at least one fastener, wherein the cover comprises a plurality of sidewalls, the sidewalls defining a multi-sided polygonal shape, the cover having a plurality of rearwardly directed walls defining a pocket, the pocket configured to receive a removable tapered wall assembly that nests within the plurality of rearwardly directed walls and that engages with the window, a rear side of the window engaging with a sealing member that seals the window with respect to the plurality of rearwardly directed walls; 
a fastening assembly that removably secures at least two corners of the cover to the housing; and
 
a connector assembly that removably interconnects processing circuitry that controls the lighting elements to the housing so that control signals and power from the housing are transmitted to the illumination assembly. 



Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10498934 in view of Yang (US 7821569).
Instance Application
U.S. Patent No. 10498934






1. An exchangeable illumination assembly for a vision system having a housing that encloses optics and a sensor receiving light from the optics comprising: 
a cover having a light-transmissive face, the cover enclosing an illumination component having a plurality of lighting elements, the cover including a window through which light passes into the optics and the lighting elements arranged to direct light through the light-transmissive face at locations around the window; 










a connector assembly that removably interconnects processing circuitry that controls the lighting elements to the housing 
 1. A vision system comprising: a housing that encloses optics and a sensor receiving light from the optics, the housing including at least one mounting for at least a first type of lens mount with respect to a front face of the housing; 

a first illumination assembly constructed and arranged to removably engage the front face and including a first cover and a first lighting component having a first illumination configuration, the first lighting component constructed and arranged to project light toward a direction of a scene from which light is received by a lens, the first cover having a light-transmissive face that surrounds a transparent window aligned along an optical axis with the lens, the first cover having a plurality of rearwardly directed walls defining a pocket, the pocket configured to receive a removable tapered wall assembly that nests within the plurality of rearwardly directed walls and that engages with the window, a rear side of the window engaging with a sealing member that seals the window with respect to the plurality of rearwardly directed walls; and 




a connector located with respect to the housing that provides a removable electronic interconnection between the housing and the first illumination assembly.

But fails to teach
a fastening assembly that removably secures the cover to the housing; and 
a connector assembly that removably interconnects processing circuitry that controls the lighting elements to the housing so that control signals and power from the housing are transmitted to the illumination assembly.
However, in the same field of endeavor Yang teaches
a fastening assembly (131) that removably secures the cover to the housing (Figs. 1-5); and 
a connector assembly (122) that removably interconnects processing circuitry that controls the lighting elements to the housing so that control signals and power from the housing are transmitted to the illumination assembly (Figs. 1, 2; col. 2, lines 49-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) to use the teachings as taught by Yang to have a fastening assembly that removably secures the cover to the housing; and a connector assembly that removably interconnects processing circuitry that controls the lighting elements to the housing so that control signals and power from the housing are transmitted to the illumination assembly for providing a mechanical and electrical connection allowing power and signal connection to be provided to the illumination yielding a predicted result.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shin et al (KR_20100012905_A): an illumination assembly for a camera system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696